Citation Nr: 9906570	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  95-24 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
coccidioidomycosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J. H. 


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1942 to 
January 1946.

This claim arises before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim for an 
increased (compensable) rating for his service connected 
coccidioidomycosis.

The veteran's claim was initially before the Board in April 
1997, at which time it was remanded for development in 
accordance with Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In April 1997, the Board remanded the veteran's case in part 
to afford the veteran a VA examination.  The veteran was 
afforded a VA examination in July 1997.  The examiner was 
asked to describe the veteran's coccidioidomycosis and any 
residuals from such disease.  The examiner provided several 
diagnoses, namely: right basilar lung fibrosis, chronic 
obstructive pulmonary disease, history of coccidioidomycosis, 
and mixed obstructive restrictive disease.  The examiner 
further commented that the veteran's chronic obstructive 
pulmonary disease was active and that his pulmonary mycotic 
disease was inactive.  However, it is still not clear for 
rating purposes whether the chronic obstructive pulmonary 
disease or any of the other diagnosed pulmonary diseases are 
related to the veteran's coccidioidomycosis.  

Furthermore, the examination report includes a series of 
responses to questions that have virtually no correspondence 
to the relevant rating criteria  (i.e the criteria in DC 
6538).  Based on this report, the Board cannot, without using 
its own medical judgment, determine whether the current 
manifestations of the service-connected disability 
approximate the criteria for a higher rating. 

Therefore, the veteran should be scheduled for another VA 
examination so that such determinations can be made.  

The July 1997 VA examination also made reference to a July 
1997 chest x-ray which was taken.  As the report of such x-
ray is not in the claims folder, the RO should obtain a copy 
of such report.  

Based on the foregoing discussion, the Board hereby REMANDS 
the case to the RO for the following action:

1.  The RO should assure that copies of 
all current relevant medical reports are 
included in the claims folder.  The RO 
should obtain a copy of the chest x-ray 
conducted in July 1997.  

2.  The appellant should be afforded a VA 
pulmonary examination to determine the 
nature and severity of his service-
connected coccidioidomycosis.  The 
examiner should provide diagnoses of all 
respiratory disorders.  Such tests as the 
examining physician deems appropriate 
should be performed to include any 
pulmonary testing.  The examiner should 
answer the following questions: 

a.  Is the veteran's 
coccidioidomycosis active or 
symptomatic?

b.  If the veteran's 
coccidioidomycosis is active or 
symptomatic, is there related 
symptomatology such as localized 
pulmonary cavitation or localized 
dense and confluent lesions with 
occasional hemoptysis?

c.  If the veteran's 
coccidioidomycosis is active or 
symptomatic, is there related 
symptomatology such as occasional 
minor hemoptysis or productive 
cough?

d.  If the veteran's 
coccidioidomycosis is active or 
symptomatic, does he require 
suppressive therapy? 

e.  If the veteran's 
coccidioidomycosis is active or 
symptomatic, is there related 
symptomatology such as persistent 
fever, weight loss, night sweats, or 
massive hemoptysis?

f.  Does the veteran have 
nonsymptomatic healed lesions from 
his coccidioidomycosis?

g.  Are the veteran's diagnosed 
right basilar lung fibrosis, chronic 
obstructive pulmonary disease, mixed 
obstructive restrictive disease, or 
any other pulmonary disorders 
etiologically related to his 
service-connected 
coccidioidomycosis?

h.  If any pulmonary disorders are 
etiologically related to the 
veteran' service-connected 
coccidioidomycosis, what is the 
symptomatology of such disorders?

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
entitlement to a compensable rating for 
the veteran's service-connected 
coccidioidomycosis.  In the event that 
the claim is not resolved to the 
satisfaction of the appellant, the RO 
must issue a supplemental statement of 
the case, a copy of which should be 
provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 5 -


